Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 1/27/2022, the amendment/reconsideration has been considered.  Claims 1-6, 8-14, 16 and 21-28 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Double Patenting Rejection
Issue: The applicant argues with respect to claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below. It is to be noted that the Examiner’s rejection is based on her interpretation stated in the 112 rejection section below.
(B)	Rejection under 35 U.S.C. 103(a) 
Issue: The applicant argues with respect to claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below. It is to be noted that the Examiner’s rejection is based on her interpretation stated in the 112 rejection section below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-6, 8-14, 16 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Amended claim 1 recites “wherein providing the identified function of the controller to the newly connected subordinate device comprises providing at least one of scheduling functions, data trending functions, back-up functions, cloning functions, and fault detection functions that allow the subordinate device to perform the identified function”.  
First of all, the scope of “the identified function” cannot be definitely determined, because the identified function is circularly defined by the claim to be a function that allows the subordinate device to perform the identified function.  
Secondly, the claim uses the term “that allow the subordinate device to perform…” which can be interpreted as “that does not inhibit the subordinate device to perform…” therefore the metes and bounds of the claimed function cannot be definitely determined. 
Due to the ambiguity of the claimed limitation, Examiner for the sake of the examination presumes that the claimed limitation reads “wherein providing the identified function of the controller to the newly connected subordinate device comprises providing ANY ONE FUNCTION”.
Applicant is required to clarify.  Claims 2-6, 8-14, 16 and 21-28 are similarly rejected.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claim 1-6, 8-14, 16 and 21-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10402360 in view of McCoy (20070055759) and Takagi (US 2004/0261109).  
As to claim 1, the patent teaches the claimed invention substantially, for example, 
a communications bus (claim 1, limitation 1);
a plurality of subordinate devices connected to the communications bus (claim 1, limitations 1-5); and
a controller connected to the communications bus (claim 1, system manager);
wherein the controller is configured to:
monitor the communications bus (claim 1, last limitation, “to monitor the first active table for new nodes”.  It is to be noted that the monitoring of the communication bus is interpreted in light of the specification as by monitoring an active node table, see specification  PGPub [0070], “each communications bus can be monitored for new devices by monitoring the corresponding active node table for new nodes.”);
determine a particular type of the newly connected subordinate device, the particular type indicating a building equipment device (claim 13, equipment model is a type);
claim 11, “determining whether each of the identified zone bus devices provides its own equipment model; automatically generate a new equipment model for an identified zone bus device that does not provide its own equipment mode; and store the new equipment model within the system manager.”  Here, not having its own equipment model is equivalent to supported by the system manager for the function of having an equipment mode); and
in response to a determination that the newly connected subordinate device is supported, provide the identified function of the controller to the newly connected subordinate device based on the particular type of the subordinate device (See claim 10, see citation above), 
and wherein providing the identified function of the controller to the newly connected subordinate device comprises providing at least one of scheduling functions, data trending functions, back-up functions, cloning functions, and fault detection functions that allow the subordinate device to perform the identified function (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to the preceding limitations above).
but does not expressly disclose enabling the newly connected subordinate device to perform the identified function, or determine whether the controller and the newly connected subordinate device have a common manufacturer and that the determining whether the newly connected subordinate device is supported by the controller is in response to a determination that the controller and the newly connected subordinate device have a common manufacture.  McCoy discloses performing an identified function in combination with the controller ([0059], synchronization task is an identified function in combination with the controller).  Takagi abstract, wherein whether a record of the SDD data is stored is equivalent to being supported by the controller).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine the co-pending application with McCoy and Takagi.  The suggestion/motivation of the combination would have been to perform synchronization (McCoy, [0059]) and secure unique interrelated functions among network-connected devices of the same manufacturer (Takagi, abstract).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCoy (20070055759) in view of Takagi (US 2004/0261109).
As to claim 1, McCoy discloses a building management system comprising:
a communications bus (figure 6);
a plurality of subordinate devices connected to the communications bus (figure 6); and
a controller connected to the communications bus (figure 6; [0083], “In one embodiment, a building automation system (BAS) according to the invention comprises a plurality of end devices each associated with at least one of a space, a system, or a subsystem for at least a portion of a building or a campus; at least one communication network communicatively coupling at least a portion of the plurality of end devices and supporting a plurality of communication protocols; and a protocol-independent server engine communicatively coupled to the at least one communication network… The server engine further comprises programming means for accepting and storing data and metadata descriptors communicated from an end device having a self-describing status.”);
wherein the controller is configured to:
monitor the communications bus ([0059].  It is to be noted that the monitoring of the communication bus is interpreted in light of the specification as by monitoring an active node table, see specification  PGPub [0070], “each communications bus can be monitored for new devices by monitoring the corresponding active node table for new nodes.”);
determine a particular type of the newly connected subordinate device, the particular type indicating a building equipment device ([0058], “When establishing communications with a BAS end device, then, ESE 20 preferably obtains metadata to identify the BAS end device as specifically as possible to establish higher level communications. If ESE 20 is able to identify a first BAS end device to a vendor level 174 and second BAS end device to a type level 178, for example, ESE 20 will be able to establish higher level communications with the second BAS end device because ESE 20 will have more detailed and specific information”; abstract, “The end devices are each associated with at least one of a space, a system, or a subsystem for at least a portion of a building or a campus.” [0057], “BAS end devices 42, 44, and 46 can be panels but are distinguished by type in FIG. 1 to illustrate possible configurations and compositions of BAS 10.”);
in response to the determination of the particular type of the newly connected subordinate device, use a set of rules to determine whether the newly connected subordinate device is supported by the controller for performing an identified function in combination with the controller, wherein the identified function is stored in the controller ([0058]-[0059], wherein the synchronization task is an identified function in combination with the controller, wherein the function is stored in server and device that are involved in synchronization in order for the synchronization task to be performed); and
in response to a determination that the newly connected subordinate device is supported, provide the identified function of the controller to the newly connected subordinate device based on the particular type of the subordinate device (See [0059], “… supported…list of services…objects are uploaded from the BAS end device and appropriate tables are updated”), wherein supporting the identified function comprises enabling the newly connected subordinate device to perform the identified function (see citation above, wherein synchronization by uploading objects from the BAS end device indicates enabling the newly connected device to perform the synchronization) and 
 (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to the preceding limitations above).
	However, McCoy does not expressly disclose determine whether the controller and the newly connected subordinate device have a common manufacturer and that the determining whether the newly connected subordinate device is supported by the controller is in response to a determination that the controller and the newly connected subordinate device have a common manufacture.  Takagi discloses determine whether a controller and a newly connected subordinate device have a common manufacturer and that determining whether the newly connected subordinate device is supported by the controller is in response to a determination that the controller and the newly connected subordinate device have a common manufacture (abstract, wherein whether a record of the SDD data is stored is equivalent to being supported by the controller).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine McCoy with Takagi.  The suggestion/motivation of the combination would have been to secure unique interrelated functions among network-connected devices of the same manufacturer (Takagi, abstract).
	As to claim 9, see similar rejection to claim 1.
As to claim 2, McCoy discloses the building management system of Claim 1, wherein the newly connected subordinate device is at least one of a sensor, an actuator, a thermostat, an input/output module, and a rooftop unit ([0059], “BAS end device…new device”; [0041], “BAS end device can comprise input/outpt points…sensors”).
As to claim 10, see similar rejection to claim 2.

secondary subordinate device ([0041], “Panel 40, supervisory controller 41, legacy units 42, competitive products 44, and future products 46 may be generally referred to herein as BAS end devices.”).
	As to claim 11, see similar rejection to claim 3.
As to claim 4, McCoy discloses the building management system of Claim 1, wherein the communications bus is a component of a BACnet network (claim 5).
As to claim 12, see similar rejection to claim 4.
As to claim 5, McCoy discloses the building management system of Claim 1, wherein the identified function of the controller further comprises at least one of a provisioning function, a control function, a security function, an energy optimization function, and a data logging function (see citation in rejection to claim 1, wherein the synchronization task can be considered a control function, or a provisioning function when recruiting new devices).
As to claim 13, see similar rejection to claim 5.
As to claim 6, McCoy discloses the building management system of Claim 1, wherein the controller is further configured to identify the controller and the newly connected subordinate
device as a single controller to at least one of the building management system, a cloud service, and a USB device ([0041], “Panel 40, supervisory controller 41, legacy units 42, competitive products 44, and future products 46 may be generally referred to herein as BAS end devices.”; figure 6, remote web client can be considered a building management system).
	As to claim 14, see similar rejection to claim 6.
As toc claim 8, McCoy-Takagi discloses the building management system of Claim 7, wherein the set of rules further comprises a rule for determining whether the controller and the subordinate device 
	As to claim 16, see similar rejection to claim 8.
As to claim 27, McCoy-Takagi discloses the building management system of Claim 1, wherein providing the identified function of the controller to the newly connected subordinate device comprises providing scheduling functions (McCoy, [0062]).
As to claim 28, McCoy-Takagi discloses the building management system of Claim 1, wherein providing the identified function of the controller to the newly connected subordinate device comprises providing cloning functions ([0060], copying using the new device information in the device table is a type of clone).
Allowable Subject Matter
12.	Claims 21-25 are conditionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that the double patenting rejection is overcome.
10.	Claim 26 is conditionally allowed provided that the Double Patenting Rejection is overcome.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449